Citation Nr: 1419945	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1968, to include a tour in the Republic of Vietnam during the Vietnam War.  He died in July 1996.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which reopened the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.  The RO then denied the service connection claim on the merits.  The appellant filed a Notice of Disagreement (NOD) in October 2010.  The RO issued a Statement of the Case (SOC) in August 2011.  In September 2011, the appellant filed her Substantive Appeal.  Thus, the appellant perfected a timely appeal of this issue.

In May 2012, the appellant was afforded her requested Board videoconference hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  

The RO certified this appeal to the Board in April 2012.  Subsequently, additional lay and medical evidence was added to the record.  However, the appellant's representative waived the appellant's right to have the RO initially consider this evidence in a statement dated in May 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 


The issue of entitlement to service connection for the cause of death of the Veteran is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2007 RO decision that denied service connection for the cause of the Veteran's death is final.

2.  The evidence received since the February 2007 RO decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In a February 2007 letter, the RO denied service connection for the Veteran's cause of death.  The RO maintained that there was no evidence to show that the Veteran's death was related to military service.  The RO also enclosed VA Form 4107, which explained the appellant's procedural and appellate rights.  The appellant did not appeal the rating decision within the one year following notice of the decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The relevant evidence of record at the time of the February 2007 decision included the Veteran's certificate of death which listed the immediate cause of death as acute carbon monoxide poisoning in July 1996.  The manner of death listed was suicide.    

The appellant's claim to reopen was received in August 2010.  Relevant evidence received subsequent to the February 2007 decision includes the appellant's contention that the Veteran suffered from posttraumatic stress disorder (PTSD) and ischemic heart disease due to service in the Republic of Vietnam.  The appellant maintained that the ischemic heart disease rendered the Veteran unable to obtain and maintain gainful employment which led to his depression and subsequent attempts to commit suicide leading up to his death by acute carbon monoxide poisoning.  A May 2011 VA examination report notes that the Veteran had ischemic heart disease.  Service personnel records show that the Veteran served in the Republic of Vietnam from August 1965 to August 1966.  A veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013).  Since the Veteran's death, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, has been added as a recognized enumerated presumptive disease set forth in 38 C.F.R. § 3.309(e) (2013) pertaining to herbicide exposure.  A January 1996 VA discharge summary notes that the Veteran presented to the emergency room complaining of depression and suicidal ideation.  The examiner noted that the Veteran had severe heart trouble and that he had been unable to work since August 1995 which had caused a lot of "stressors" on the Veteran and his family.  The Veteran reported that he felt worthless, and that he did not feel much like a man any more.  

The Board finds that the foregoing lay and medical evidence is new and material as it would trigger VA's duty to obtain another VA opinion if the claim were reopened.  Shade, 24 Vet. App. at 188.  Accordingly, new and material evidence has been received, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and the claim is granted to this extent only.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the appellant's claim.  

The RO afforded the appellant a VA opinion in connection with her claim in May 2011.  The VA examiner noted that although given the Veteran's military occupational specialty he was likely exposed to combat stressors during his deployment, the Veteran's currently diagnosed major depressive disorder was not caused by or the result of his military service and his symptoms did not meet the diagnostic criteria for PTSD. The Board finds that the examination report should be returned to the examiner to also address the appellant's contention that the Veteran's ischemic heart disease rendered the Veteran unable to obtain and maintain gainful employment which led to his depression and subsequent attempts to commit suicide leading up to his death by acute carbon monoxide poisoning.  

Also, a March 1996 private treatment record noted that the Veteran was denied disability benefits from the Social Security Administration.  Because these records are potentially relevant to the appellate issue, they must be obtained on remand.  38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  In addition, appropriate efforts to obtain records from Communicare identified in a May 2012 VA Form 21-4142 should be undertaken. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file a copy of the Veteran's SSA file, including all disability determinations rendered by that agency and the medical records upon which those determinations were predicated.  If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Following receipt of any necessary update to the authorization provided in the May 2012 VA Form 21-4142, obtain and associate with the claims file records from Communicare, Inc.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).   If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Return the claims file to the May 2011 VA examiner (Psychologist B.G.) for an addendum medical opinion on the cause of the Veteran's death.  If the May 2011 VA examiner is unavailable, provide the claims file to another VA examiner for an addendum medical opinion.  

The VA examiner is asked to provide medical opinions on the following:

a) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was (i) caused or (ii) aggravated (permanently worsened beyond the normal progression) by his ischemic heart disease?  In so opining, the examiner should specifically address the appellant's theory that the Veteran's ischemic heart disease rendered the Veteran unable to obtain and maintain gainful employment which led to his depression and ultimately his suicide by acute carbon monoxide poisoning.  The examiner should discuss the January 1996 VA discharge summary that shows the Veteran presented to an emergency room complaining of depression and suicidal ideation.  

b) Is it at least as likely as not (i.e., 50 percent or greater probability) that any portion of the Veteran's acquired psychiatric disorder was a contributory cause of the Veteran's death (i.e., contributed substantially or materially to the cause of the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of death)?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

4.  After the above actions have been completed, readjudicate the appellant's claim.  If the claim remains denied, issue to the appellant and her representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


